COURT OF APPEALS OF VIRGINIA


Present:   Judges Frank, Humphreys and Agee


SCOTT ALLAN INGRAM S/K/A
 SCOTT ALLEN INGRAM
                                          MEMORANDUM OPINION * BY
v.   Record No. 2232-01-1                  JUDGE G. STEVEN AGEE
                                              AUGUST 27, 2002
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                     Westbrook J. Parker, Judge

           (Christopher P. Reagan, Assistant Public
           Defender; Office of the Public Defender, on
           brief), for appellant. Appellant submitting
           on brief.

           (Jerry W. Kilgore, Attorney General; Marla
           Graff Decker, Assistant Attorney General, on
           brief), for appellee. Appellee submitting on
           brief.


     Scott Allan Ingram (Ingram) was convicted, in a bench trial

in the Suffolk circuit court, of driving after being declared a

habitual offender, second or subsequent offense, in violation of

Code § 46.2-357.   He was sentenced to serve one year in jail.

On appeal, he contends the trial court erred by denying his

motion to suppress statements made by him after an unlawful

seizure.   For the following reasons, we disagree and affirm

Ingram's conviction.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                          I.     BACKGROUND

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, only those facts necessary to a disposition of this

appeal are recited.

     Suffolk Police Officer H.L. Kee observed a gray Honda CRX

directly in front of his patrol car for approximately

three-quarters of a mile before it pulled into a market, the

same destination as the officer.     He saw the back of both the

driver's and passenger's heads and noticed the driver had a

ponytail.   Officer Kee pulled into a parking space on the side

of the store and went into the store.

     Once inside the store, Officer Kee looked out the glass

storefront window and, for the first time, saw "two small

children in the rear seat" of the Honda.      Because he believed

the children were less than four years old, the officer went

back outside and approached the car.      He noticed that Ingram,

the individual he had just seen driving the car, was now seated

in the front passenger seat. 1

     Upon approaching the car, Officer Kee did not see any child

restraint seats in the car.      He approached the individual in the

passenger seat, Ingram, as the driver he had seen earlier, and


     1
       Officer Kee recognized Ingram as the driver he had
previously observed by his ponytail. The adult female who was
traveling with Ingram was not wearing her hair in a ponytail.


                                  - 2 -
asked to see Ingram's driver's license and registration.        Ingram

informed Officer Kee that he did not have a valid driver's

license because it had been suspended.       Officer Kee then

inquired as to the ages of the children and why they were not

secured in the seats.

     Officer Kee ran a radio check to determine Ingram's driving

status and confirmed that Ingram was a habitual offender.       The

officer then arrested Ingram for driving after being declared a

habitual offender.

     Ingram filed a motion to suppress all statements he made

contending Officer Kee unlawfully seized him when he asked for

his driver's license and vehicle registration.      The trial court

denied the motion to suppress.

                            II.   ANALYSIS

     Ingram argues on appeal that the trial court erred in

denying his motion to suppress.     His sole contention is that he

was unlawfully seized when Office Kee approached him and asked

for his driver's license.   For the following reasons, we affirm

the trial court's decision to deny the motion to suppress.

     "At a hearing on a defendant's motion to suppress, the

Commonwealth has the burden of proving that a warrantless search

or seizure did not violate the defendant's Fourth Amendment

rights."   Reel v. Commonwealth, 31 Va. App. 262, 265, 522 S.E.2d
881, 882 (2000).   "It[, however,] is well established that, on

appeal, appellant carries the burden to show, considering the

                                  - 3 -
evidence in the light most favorable to the Commonwealth, that

the denial of a motion to suppress constitutes reversible

error."   Motley v. Commonwealth, 17 Va. App. 439, 440-41, 437
S.E.2d 232, 233 (1993).   "Ultimate questions of reasonable

suspicion and probable cause . . . involve questions of both law

and fact and are reviewed de novo on appeal.     This Court is

bound by the trial court's findings of historical fact unless

plainly wrong or without evidence to support them and we give

due weight to the inferences drawn from those facts by resident

judges and local law enforcement officers."      Neal v.

Commonwealth, 27 Va. App. 233, 237, 498 S.E.2d 422, 424 (1998)

(citations omitted).

     Interactions between the police and citizens fall into one

of three categories:   (1) consensual encounters, (2)

investigatory stops requiring reasonable suspicion, and (3) full

arrests requiring probable cause.      Wechsler v. Commonwealth, 20
Va. App. 162, 169, 455 S.E.2d 744, 747 (1995).     The Commonwealth

argues the encounter between Ingram and Officer Kee was

consensual, therefore, no seizure occurred.     Alternatively, the

Commonwealth, citing United States v. Sokolow, 490 U.S. 1, 7

(1989), argues that the officer had ample "reasonable suspicion

supported by articulable facts, that criminal activity may be

afoot," which justified an investigatory stop of Ingram.

     Assuming, without deciding, that Ingram was "seized" when

the request for identification was made by Officer Kee, we

                               - 4 -
nonetheless find that any "seizure" was lawful as Officer Kee

had a reasonable articulable suspicion that a crime might be

afoot requiring his investigation into the matter.

                  "If a police officer has reasonable,
             articulable suspicion that a person is
             engaging in, or is about to engage in
             criminal activity, the officer may detain
             the suspect to conduct a brief investigation
             without violating the person's Fourth
             Amendment protection against unreasonable
             searches and seizures."

Davis v. Commonwealth, 35 Va. App. 533, 538-39, 546 S.E.2d 252,

255 (2001) (quoting McGee v. Commonwealth, 25 Va. App. 193, 202,

487 S.E.2d 259, 263 (1997) (en banc)).

        "'A brief stop of a suspicious individual, in order to

determine his identity or to maintain the status quo momentarily

while obtaining more information, may be most reasonable in

light of the facts known to the officer at that time.'"     Lee v.

Commonwealth, 18 Va. App. 235, 239, 443 S.E.2d 180, 182 (1994)

(quoting Adams v. Williams, 407 U.S. 143, 145-46 (1972)).        In

the case at bar, it was apparent to the officer that Ingram and

his companion were responsible for the two small children with

them.    Once Officer Kee saw the two small children in the back

seat of the car only moments after it had parked in the lot, he

became concerned that the children, who appeared to be younger

than four years of age, had been, and would be, transported

without the requisite child restraint device for each child, in

violation of Code § 46.2-1095.    Under these circumstances,


                                 - 5 -
Officer Kee's detention of Ingram to determine the ages of the

children was validly made for investigatory purposes and

supported by a reasonable articulable suspicion.

     Ingram, however, argues that once he provided the officer

with the children's ages, ages four and six, the officer was no

longer permitted to detain him.   We disagree.   First, Officer

Kee was not required to believe Ingram's statement that the

children were ages four and six if they looked otherwise.     See

generally, Lowe v. Commonwealth, 33 Va. App. 656, 662-63, 536
S.E.2d 454, 457-58 (2000).   Second, as found by the trial court,

prior to Ingram's response regarding the children's ages he

informed the officer that he did not have a valid driver's

license because his had been suspended.   Since Officer Kee

witnessed Ingram driving only moments before, the officer now,

with this statement by Ingram, had a reasonable articulable

suspicion that another offense may have just been committed in

his presence.   This reasonable suspicion authorized Officer Kee

to continue the detention in order to investigate Ingram's

driving status.   See Hodnett v. Commonwealth, 32 Va. App. 684,

530 S.E.2d 433 (2000).

     For these reasons, we would find the investigatory

detention of Ingram to be supported by a reasonable articulable

suspicion and permitted under the Fourth Amendment.




                               - 6 -
Accordingly, we affirm the trial court's decision to deny the

motion to suppress and affirm the judgment of the trial court.

                                                        Affirmed.




                              - 7 -